DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 6/8/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
The applicant argues that a BRIEF SUMMARY OF THE INVENTION is not a requirement. Thus, withdrawal of this objection is requested. 
Per the Interview Summary dated 6/13/22 it was discussed that MPEP 608.01(d) is directed to the language of the brief summary if provided, and 37 C.F.R. 1.173 discloses with regard to the summary - "when set forth” therefore inferring that it is not required by the applicant, thus this objection is hereby considered withdrawn by the examiner.
Applicant’s arguments, see pages 7-8, filed 6/8/2022, with respect to claims 1, 5, 8, 10, and 15-16 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claims 1, 5, 8, 10, and 15-16 has been withdrawn. 
The applicant has amended Claims 1 and 15, in view of previously indicated allowable subject matter, to require: wherein each loop antenna is substantially circular and includes a gap, wherein the gaps of the loop antennas are oriented in the same direction. The Office Action does not contend that the cited references disclose this feature.
The examiner finds the applicants claim amendments in view of previously indicated allowable subject matter to be sufficient, therefore the prior art rejections in view of 35 U.S.C. 102(a)(1) and all depending claims are hereby considered withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a system comprising: a casing disposed downhole, the casing comprising a multi-electrode configuration and a dielectric layer between the casing and the multi-electrode configuration, the multi-electrode configuration comprising loop antennas, wherein each loop antenna is substantially circular and includes a gap, wherein the gaps of the loop antennas are oriented in the same direction; a controller operable to direct collection of electromagnetic (EM) measurements with the multi-electrode configuration; and a processor operable to process the EM measurements to obtain a characterization of fluids in an annulus between the casing and a borehole wall (highlighted for emphasis as the allowable subject matter ).
Claims 2-10 depend upon that of Claim 1 and require all of the limitations of Claim 1, therefore Claims 2-10 are too considered as allowed.
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, fail to disclose a system comprising: a casing disposed downhole, the casing comprising a multi-electrode configuration and a dielectric layer between the casing and the multi-electrode configuration, each electrode comprising a loop antenna disposed on an outer surface of the casing, wherein each loop antenna is substantially circular and includes a gap, wherein the gaps of the loop antennas are oriented in the same direction; a controller operable to direct collection of electromagnetic (EM) measurements using the multi-electrode configuration; and a processor operable to process the EM measurements to obtain a characterization of fluids in an annulus between the casing and a borehole wall (highlighted for emphasis as the allowable subject matter).
Claims 12-14 depend upon that of Claim 11 and require all of the limitations of Claim 11, therefore Claims 12-14 are too considered as allowed.
Regarding Claim 15, the references cited on PTO-892 form, alone or in combination form, fail to disclose a system comprising: a casing disposed downhole, the casing comprising a multi-electrode configuration and a dielectric layer between the casing and the multi-electrode configuration, the multi-electrode configuration comprising: electrodes attached to a dielectric material, each electrode comprising a loop antenna disposed on an outer surface of the casing, wherein each loop antenna is substantially circular and includes a gap, wherein the gaps of the loop antennas are oriented in the same direction; a ground plane; and an electrically-isolating protective spacer, wherein the electrodes and the dielectric material are positioned between the ground plane and the electrically-isolating protective spacer; and a controller for directing collection of electromagnetic (EM) measurements using the multi-electrode configuration (highlighted for emphasis as the allowable subject matter).
Claims 16-20 depend upon that of Claim 15 and require all of the limitations of Claim 15, therefore Claims 16-20 are too considered as allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to systems for performing downhole fluid characterization employed relative to a casing with a multiple electrode configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858